Citation Nr: 1333323	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 0 percent rating effective September 1, 2007, for bilateral plantar fasciitis.  The Veteran appealed that decision.

In August 2007, the Board remanded for a hearing to be scheduled.  It was conducted in August 2008.  In August 2009, the Board remanded for additional development.  That development was completed.  The Veterans Law Judge who conducts a hearing must participate in adjudication.  Upon being informed of that and that the Veterans Law Judge who conducted the August 2008 hearing was no longer was employed by the Board, the Veteran did not take the opportunity for another hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  

An October 2011 Board decision denied an initial compensable rating for bilateral plantar fasciitis.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  The Court issued a Memorandum Decision vacating it in April 2013.  Entitlement to an initial compensable rating was remanded back to the Board for readjudication.  

The claim is matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND


Compliance with the Court's Memorandum Decision is required.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  The Court found that the Board had insufficient evidence to attribute the Veteran's foot symptoms of burning pain, numbness, cramping, and tingling to a nonservice-connected disability.  The Board sincerely regrets the delay of a remand, but additional development is needed.  This development is necessary to ensure that the Veteran is afforded every possible consideration.  

VA treatment records dated into March 2010 are of record.  They document the Veteran's ongoing treatment by VA.  Any VA records after March 2010 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Private treatment records dated into October 2005, some of which are pertinent with respect to plantar fasciitis, also are of record.  It is unclear whether or not the Veteran has received ongoing private treatment.  He did not indicate that there were any outstanding private treatment records following the Board's August 2009 remand despite being requested to do so.  To be certain there are no such records, he should be given another opportunity to do so.  Any for which he both provides enough information to identify and locate and authorizes their release to VA, must be requested.  Notification shall be given to him and his representative if any request is unsuccessful. 

In December 2009, the Veteran last underwent a VA medical examination for his feet.  He last underwent a VA medical examination his peripheral nerves in June 2010.  Neither he nor his representative specifically has contended that his symptoms have gotten more severe since then.  Yet both examinations were conducted over three years ago and thus are of considerable age.  Additionally, neither supplies some of the information vital for adjudication.  The Veteran's foot disability was not described in sufficient detail.  The Diagnostic Codes for the peripheral nerves under 38 C.F.R. § 4.124a are similar to Diagnostic Code 5284 in basing compensable ratings on the presence of either incomplete paralysis that is mild, moderate, sometimes moderately severe, or severe or complete paralysis.  The nerve that, when affected, causes symptoms most analogous to the Veteran's has not been identified.  The severity of his pain was rated on a scale of one to 10, but his other symptoms were not.  There otherwise was no indication of their severity.  Therefore, the Veteran must be provided the opportunity to appear for a new VA medical examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from March 2010 to present.

2.  Ask the Veteran to submit any outstanding pertinent private treatment records.  Alternatively ask him to provide enough information to identify and locate any records and authorization for their release to VA.  If he does so, request the records.  If any records are not received, notify the Veteran and his representative.

3.  Then, schedule the Veteran for an appropriate VA medical examination.  The examiner must review the claims file and note that review in the report.  The report also must include details of an interview of the Veteran and the results of all assessments and tests conducted.  In particular, the Veteran shall be asked about the severity, frequency, and duration of any burning pain, numbness, cramping, tingling, and any other foot symptoms he reports.  The examiner should identify the peripheral nerve that, when affected, causes symptoms most analogous to his.  Physical assessment of the Veteran's feet and the identified peripheral nerve shall be undertaken.  Any tests of his feet or the identified peripheral nerve that are deemed necessary should be conducted.  Finally, the examiner should opine in the report as to the severity of the Veteran's foot condition overall.  A clear and complete explanation should be provided for that opinion in the report.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is advised that the duty to assist is not a one-way street and that he has an obligation to cooperate in ensuring it is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report for any scheduled examination without good cause may result in an adverse decision.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

